DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 7 September 2021, claim(s) 1, 5, 6, 13, 18, and 21 is/are amended per Applicant’s request. Claim(s) 14-17 is/are cancelled. Claim(s) 22-24 is/are new. Therefore, claims 1-13 and 18-24 are presently pending in the application, of which, claim(s) 1, 18, and 22 is/are presented in independent form.

No IDS has been received.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 101 rejection of claims 14-17 is withdrawn as moot.

Allowable Subject Matter
Claims 1-13 and 18-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165